                  Case 2:19-cv-04616-HB Document 25-1 Filed 01/25/21 Page 1 of 1




From:                Derrick Jacobs <derrickjacobs9116@gmail.com>
Sent:                Thursday, January 14, 2021 11:43 PM
To:                  Jennifer MacNaughton; Kia Ghee; kelly.diffily@phila.gov; Nicole Morris; PAED Documents
Subject:             Injunctive Relief Brief 21-cv-00128
Attachments:         Filed Injunctive Relief.pdf



CAUTION - EXTERNAL:


Attached is an Emergency Injunctive Relief Brief.


‐‐
Thank you,

Derrick Jacobs


This communication (including any attachments) may contain privileged or confidential
information intended for a specific individual and purpose, and is protected by law. If you are
not the intended recipient, you should delete this communication and/or shred the materials and
any attachments and are hereby notified that any disclosure, copying, or distribution of this
communication, or the taking of any action based on it, is strictly prohibited.




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                           1
